EXHIBIT SETTLEMENT AGREEMENT This settlement agreement (which, together with the Exhibits hereto, is referred to as the “Settlement Agreement”), dated March 28, 2008, is between Ford Motor Company (“Ford”), by and through its attorneys, and the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (“UAW”), by and through its attorneys, and the Class Representatives, on behalf of the Class, by and through Class Counsel, in (1) the class action of Int’l Union, UAW, et al. v. Ford
